The liability of Warren to the plaintiffs for Beede's acts depends upon the relation existing between him and Beede, *Page 483 
and not upon that existing between the two jointly and the owner of the lot. By their agreement with each other, Warren had no right to control Beede's action in the performance of his part of the contract. Beede was not Warren's agent or servant, but an independent contractor. The leaving of the logs in the highway being an independent act of his, he alone is responsible for it. 2 Thomp. Neg. 899; Shearm.  Red. Neg., s. 76 et seq.; Carter v. Berlin Mills, 58 N.H. 52.
Case discharged.
All concurred.